HARPER, J.
Appellant was indicted by the grand jury, charged with the offense of murder. Under the evidence in this case, whoever is guilty of taking the life of the Mexican, Antonio Gomez, would be guilty of murder in the first degree. Without expressing any opinion in the premises as to the guilt or innocence of this defendant, we will merely state that relator sued out a writ of habeas corpus before Hon. J. C. Scott, judge of the district court, who, after hearing the evidence, remanded relator to the custody of the sheriff; and in this case, under the evidence adduced on the habeas corpus hearing, we-cannot say the district judge erred. Judgment affirmed.